—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated June 19, 1997, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Based upon the indicia of control and direction which the defendants exercised over the plaintiff, the Supreme Court properly concluded that the plaintiff was a special employee of the defendants as a matter of law, and thus, that the instant action is barred by the plaintiffs recovery of workers’ compensation benefits (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553, 558; Cameli v Pace Univ., 131 AD2d 419, 420). Bracken, J. P., Copertino, McGinity and Luciano, JJ., concur.